             Case 3:19-cv-05571-TSZ Document 56 Filed 11/23/20 Page 1 of 11




 1                                                     HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 8
        MATTHEW MUNGER,                               CASE NO. C19-5571TSZ
 9

10
                             Plaintiff,               ORDER
                 v.
11
        UNITED STATES SOCIAL
12      SECURITY ADMINISTRATION, et
        al.,
13
                             Defendants.
14

15
            THIS MATTER is before the Court on Defendant United States’ Motion to
16
     Dismiss, docket no. 42, Plaintiff Munger’s third amended complaint, docket no. 28. The
17
     United States claims that it has not waived its sovereign immunity in this case, and the
18
     Court does not have subject matter jurisdiction over it.
19
                                          I. BACKGROUND
20

21
            Munger alleges he tripped over a door mat in the vestibule outside the Social

22   Security Administration’s (“SSA”) Longview, Washington office on May 18, 2017. The

23   SSA rented the office from the building’s owner, Defendant Don Cianci Properties, LLC

24


     ORDER - 1
               Case 3:19-cv-05571-TSZ Document 56 Filed 11/23/20 Page 2 of 11




 1   (“Cianci Properties”). Munger claims the door mat was “faulty,” causing him to fall. He

 2   was severely injured and is now paralyzed. He sued the United States and Cianci
 3   Properties in June 2019.
 4
              Munger’s third amended complaint alleges the door mat was under the
 5
     “ownership, control, supervision, management, care and maintenance of the Defendants.”
 6
     Docket no. 28 at p 13. He alleges the government and Cianci Properties breached their
 7
     respective duties to maintain a safe premises, to provide maintenance, and to warn
 8
     invitees of dangerous conditions. He asserts a Federal Tort Claims Act (“FTCA”) claim
 9
     against the United States and a negligence claim against Cianci Properties.
10

11
              The United States correctly argues that the FTCA waives sovereign immunity as

12   to negligent or wrongful acts or omissions of government employees, acting within the

13   scope of their employment. 28 U.S.C. § 1346(b)(1). It argues that under the lease

14   agreement, Cianci Properties remained responsible “for total maintenance and repair of

15   the leased premises,” including the floors and floor coverings. Motion to Dismiss, docket
16   no. 42 at p. 5 (citing Pearson Decl., docket no. 44 at Exs. A and B). It argues that the
17
     floor coverings and door mats at the SSA office were provided by the owner and
18
     maintained by the owner’s janitorial crew. Docket no. 44 at p. 2. Thus, it argues,
19
     maintaining the door mat that allegedly caused Munger’s injuries was not within the
20
     scope of any government employee’s employment, and the FTCA’s “independent
21
     contractor” exception deprives the court of subject matter jurisdiction over Munger’s
22
     claim.
23

24


     ORDER - 2
             Case 3:19-cv-05571-TSZ Document 56 Filed 11/23/20 Page 3 of 11




 1          Don Cianci responds that he is the individual at Cianci Properties that the SSA

 2   would contact about any issues at the building. Cianci Decl., docket no. 50. His
 3   Declaration includes a photograph taken from the building’s video system, showing
 4
     Munger and the door mat just before he fell:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18   Cianci Decl., docket no. 50 at Ex. 1. It is the Court’s understanding that Munger is
19
     standing in the doorway, looking outside, on his way into the SSA office, which is toward
20
     the bottom of the photograph.
21
            Cianci claims his tenant, SSA, has never contacted him about any safety or
22
     maintenance issue with the door mat. He claims he did not own, know about, or place the
23
     door mat in the building’s vestibule, and he does not know who did. Docket no. 50.
24


     ORDER - 3
                Case 3:19-cv-05571-TSZ Document 56 Filed 11/23/20 Page 4 of 11




 1   Cianci Properties denies that it had any duty to supervise the area where Munger fell. It

 2   argues that the Court should not determine through a jurisdictional challenge substantive
 3   factual issues about whether and to what extent any party was negligent.
 4
            Munger points out that the SSA responded to and investigated his accident, and
 5
     conceded that it was obligated to pay for the damage it caused to the building. Batchelor
 6
     Decl., docket no. 52 at Exs. 1 and 2. The SSA’s “incident report” did not address the door
 7
     mat’s role in the accident, its condition, or its ownership:
 8

 9

10

11

12
     Docket no. 52 at Ex. 1. Munger argues there is a factual dispute over whether Cianci
13

14   Properties was an independent contractor, rather than an agent of the United States. He

15   also argues that as the sole occupier of the office, the United States had a duty to ensure

16   the safety of its invitees, whether or not it owned the building. Indeed, Munger claims,

17   the United States has refused to allow his attorney to visit the site, demonstrating the
18   government’s control over it. Like Cianci Properties, Munger argues that who put the
19
     door mat in the vestibule and who had care, custody, and control over it, are factual
20
     questions going to the merits of his claims, and should not be resolved on a motion to
21
     dismiss.
22

23

24


     ORDER - 4
              Case 3:19-cv-05571-TSZ Document 56 Filed 11/23/20 Page 5 of 11




 1                                         II. DISCUSSION

 2          The United States seeks dismissal of Munger’s FTCA claim for lack of subject
 3   matter jurisdiction under Rule 12(b)(1). It correctly argues that subject matter jurisdiction
 4
     is a threshold issue, and the initial presumption is that a court does not have jurisdiction.
 5
     It is a plaintiff’s burden to demonstrate that it does. See, e.g., Steel Co. v. Citizens for a
 6
     Better Env’t, 523 U.S. 83, 94–95 (1998).
 7
            A district court can generally resolve factual disputes related to subject matter
 8
     jurisdiction in the context of a Rule 12(b)(1) motion. It should refrain from resolving
 9
     such disputes, however, where the jurisdictional issue and the substantive merits of the
10

11
     case are “inextricably intertwined.” See Kingman Reef Atoll Invs., LLC v. United States,

12   541 F.3d 1189, 1196–97 (9th Cir. 2008).

13          The FTCA is a limited waiver of the United States’ sovereign immunity. The

14   federal government is liable to the same extent as a private party for certain torts of

15   federal employees acting within the scope of their employment, in accordance with the
16   law of the place where the act or omission occurred. 28 U.S.C. § 1346(b)(1); see also
17
     Sanchez v. United States, 2008 WL 4542433 (W.D. Wash. Oct. 8, 2008) (citing Autrey v.
18
     United States, 424 F.3d 944, 956 (9th Cir. 2005)). The United States is not vicariously
19
     liable for the torts of “any contractor of the United States.” 28 U.S.C. § 2671. The United
20
     States is not liable for the acts or omissions of independent contractors. Williams v.
21
     United States, 50 F.3d 299, 305 (4th Cir. 1995).
22
            A contractor does not become an agent of the United States for FTCA purposes
23

24
     unless the government directs the contractor’s actual performance, or supervises or


     ORDER - 5
             Case 3:19-cv-05571-TSZ Document 56 Filed 11/23/20 Page 6 of 11




 1   directs its day-to-day operations, making it “a de facto government employee.” Sanchez,

 2   2008 WL 4542433, at *6 (citing Autrey, 424 F.3d at 957). The United States will not be
 3   liable under the FTCA’s independent contractor exception by virtue of entering contracts
 4
     and demanding compliance with federal standards, unless it “actually supervises the day-
 5
     to-day operations of the endeavor.” Williams, 50 F.3d. at 306 (citing Logue v. United
 6
     States, 412 U.S. 521, 529 (1973) and United States v. Orleans, 425 U.S. 807, 813
 7
     (1976)). Courts look to the terms of the underlying contract to determine whether the
 8
     government exerts the requisite level of actual control over its contractor’s day-to-day
 9
     operations to make them its agents, rather than independent contractors. Sanchez, 2008
10

11
     WL 4542433, at *5 (citing Williams, 50 F.3d at 305).

12          The United States’ motion is a factual attack on Munger’s claim of jurisdiction

13   under the FTCA. It argues and demonstrates its lease reasonably and plainly delegated to

14   the landlord, Cianci Properties, responsibility for the “total maintenance and repair of the

15   leased premises,” including floors and floor coverings. Docket no. 42 at 5 (citing docket
16   no. 44 at Ex. B, ¶ 4.11(A)). Citing Williams and Sanchez, it argues that the FTCA’s
17
     independent contractor exception applies, and the Court does not have subject matter
18
     jurisdiction over Munger’s FTCA claim as a matter of law.
19
            Munger argues there is not enough evidence before the Court to determine that
20
     Cianci Properties was an independent contractor, rather than an agent of the United
21
     States. He argues that Williams involved a maintenance contract with a third party, not a
22
     lease that included a maintenance obligation, but that is a distinction without a difference.
23

24
     Munger emphasizes the comprehensive nature of the contractor’s obligation in Williams,


     ORDER - 6
              Case 3:19-cv-05571-TSZ Document 56 Filed 11/23/20 Page 7 of 11




 1   and points out that here, the contractor disputes that it had the duty to constantly monitor

 2   and repair the facility.
 3          There is no evidence or inference that the United States controlled Cianci
 4
     Properties’ performance of its obligations under the lease, at all. There is certainly no
 5
     evidence that it did so on a day-to-day basis to make its landlord a “de facto government
 6
     employee.” It is true that the contract (the lease and incorporated documents, docket
 7
     no. 44 at Exs. A and B) required Cianci Properties to perform various tasks and meet
 8
     certain standards. But that alone is clearly not enough to demonstrate that the government
 9
     had day-to-day control over Cianci Properties’ performance of its lease obligations.
10

11
     Indeed, as Munger concedes, the contracts at issue in Williams and Sanchez imposed

12   more stringent requirements on the contractor than does the lease at issue here, and in

13   both cases the contractor’s independent status was determined on a motion to dismiss for

14   lack of subject matter jurisdiction under the FTCA.

15          Williams similarly involved a slip and fall at the entrance to a government
16   building. The floor was wet after a rainstorm, apparently due to defective or missing
17
     weather-stripping around a door. The United States had hired a maintenance contractor
18
     provide “broad” custodial and maintenance functions, including a specific duty to keep
19
     the doors, weather-stripping, floors and floor mats in good repair, and to keep the floor
20
     dry. The contractor was required to have an engineer on call twenty-four hours a day,
21
     seven days a week, and its access to the space was unlimited. Williams, 50 F.3d at 302.
22
     The Fourth Circuit rejected the plaintiff’s claim that the contract’s specificity made the
23

24
     contractor the government’s agent, and confirmed that in the absence of “detailed


     ORDER - 7
             Case 3:19-cv-05571-TSZ Document 56 Filed 11/23/20 Page 8 of 11




 1   physical control” over the contractor’s performance, the government was not vicariously

 2   liable for the negligence of its independent contractor, under the FTCA’s independent
 3   contractor exception. Williams, 50 F.3d at 306.
 4
            In Sanchez, the plaintiff was “nicked” while getting a haircut at a barbershop
 5
     operating under a contract at an Army base. The cut became infected and required two
 6
     trips to the emergency room. The barbershop’s contract required the contractor to follow
 7
     all sanitation protocols, to keep the shop clean and orderly, and to practice personal
 8
     hygiene. Sanchez, 2008 WL 4542433, at *1. The court rejected the claim that the contract
 9
     made the barbershop owner the government’s agent. Citing Williams and Autrey, it held
10

11
     that the contract delegated the sanitary operation of the barbershop to the contractor, and

12   in the absence of any evidence the United States was involved in the day-to-day control

13   or supervision of the barbershop’s operation, the United States could not be vicariously

14   liable for the torts of its independent contractor. Id. at *7. The same result is required

15   here. The Court concludes as a matter of law that Cianci Properties was an independent
16   contractor, and the United States is not vicariously liable under the FTCA for any
17
     negligence on Cianci Properties’ part.
18
            Munger also argues that because it occupied the office, if the United States knew
19
     or should have known of the dangerous condition, it had a duty to correct it, or to warn
20
     invitees about it. He claims the government itself is liable for failing to do so. The Court
21
     can also resolve this claim in the context of a motion to dismiss. Williams rejected the
22
     plaintiff’s similar claim that the United States itself was liable as the occupier of the
23

24
     property under Virginia state law, notwithstanding its delegation of such maintenance to


     ORDER - 8
             Case 3:19-cv-05571-TSZ Document 56 Filed 11/23/20 Page 9 of 11




 1   a contractor. “[T]he thrust of the FTCA focuse[s] liability on the person whose conduct

 2   the plaintiff [seeks] to impute to the United States, and this focus ‘necessarily forestall[s]
 3   any notion that the government becomes liable, itself, for a generalized breach of duty.’”
 4
     Williams, 50 F.3d at 308 (citing Berkman v. United States, 957 F.2d 108 (4th Cir. 1992))
 5
     (emphasis added).
 6
            Williams also rejected the plaintiff’s claim that the United States’ employees’
 7
     knowledge of the ineffective weather-stripping—they complained about it to the
 8
     contractor—made them liable for negligently hiring a slow-to-respond contractor, under
 9
     the FTCA’s discretionary function exception. That exception protects public officials
10

11
     where their duties necessarily involve making decisions grounded in public policy.

12   Williams, 50 F.3d at 309. Williams rejected for the same reason the plaintiff’s claim that

13   government employees were negligent in failing to post warnings about the condition

14   until it was repaired. Id. at 310 (citing Kiehn v. United States, 984 F.2d 1100, 1103 (10th

15   Cir. 1993)) (decision not to post warning signs is “clearly discretionary as it involves an
16   element of judgment or choice”). Munger’s argument that the government is liable as the
17
     occupier of the property is not well-taken, and it is not enough to avoid dismissal.
18
            However, Munger’s final argument—that the United States owned, or that its
19
     employee placed or otherwise factually controlled the allegedly defective mat,
20
     notwithstanding the lease—may have some merit. He claims there is a factual dispute as
21
     to whether an employee of the United States placed the allegedly defective door mat in
22
     the vestibule.
23

24


     ORDER - 9
             Case 3:19-cv-05571-TSZ Document 56 Filed 11/23/20 Page 10 of 11




 1          Munger points to Cianci’s Declaration, which claims that he did not do so, and

 2   that the SSA never notified him of any issues with the door mat. Docket no. 50. In
 3   support of the United States’ Reply, the SSA District Manager in charge at the Longview
 4
     office, Jeremy Pearson, filed a second Declaration claiming that the door mat was in
 5
     place when the SSA moved into the space in 2011, and when Cianci Properties purchased
 6
     the building and assumed the lease in 2012. Docket no. 55 at pp. 1–2.
 7
            But this is a factual dispute going to the substantive merits of Munger’s FTCA
 8
     claim. If an SSA employee, rather than the landlord, placed a defective door mat in the
 9
     building’s vestibule, he or she might be negligent in a way that is attributable to the
10

11
     United States under the FTCA.

12          The Court should not and cannot resolve this substantive factual issue in the

13   context of a Rule 12(b)(1) jurisdictional challenge. In Sanchez, the court similarly

14   declined to resolve a factual issue about whether the Army base’s water supply (not

15   delegated to the contractor) was the cause of the plaintiff’s staph infection. Sanchez, 2008
16   WL 4542433, at *8 (“Plaintiff’s claim under the FTCA as it relates to an injury that is
17
     alleged to have resulted solely from the United States’ act or omission should not be
18
     dismissed on the basis of lack of subject matter jurisdiction.”); see also Kingman, 541
19
     F.3d at 1196–97.
20
            The Court therefore DENIES the United States’ Motion to Dismiss without
21
     prejudice. It will permit jurisdictional discovery into the factual circumstances
22
     surrounding the door mat’s placement in the vestibule. This discovery may include
23

24
     depositions of the relevant parties, an inspection of the premises, and, to the extent they


     ORDER - 10
             Case 3:19-cv-05571-TSZ Document 56 Filed 11/23/20 Page 11 of 11




 1   have not been provided, the production of documents on this issue. The jurisdictional

 2   discovery should be completed within 90 days of this Order. The United States may re-
 3   file a Rule 12(b)(1) motion on this final issue, within 120 days of this Order.
 4
                                        III. CONCLUSION
 5
            The United States’ Motion to Dismiss for lack of subject matter jurisdiction under
 6
     the FTCA, docket no. 42, is DENIED without prejudice, notwithstanding the United
 7
     States’ right to re-file its motion on the remaining issue within 120 days, after
 8
     jurisdictional discovery is complete.
 9
            IT IS SO ORDERED.
10

11          Dated this 23rd day of November, 2020.

12
                                                          A
                                                       Thomas S. Zilly
13                                                     United States District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 11
